Case 2:16-cv-03555-GRB-AKT Document 61 Filed 08/21/20 Page 1 of 3 PageID #: 435




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 JOHN PURCELL,

                                    Plaintiff,
                                                                         ORDER
                  - against -
                                                                   CV 16-3555 (GRB) (AKT)
 NEW YORK INSTITUTE OF
 TECHNOLOGY – COLLEGE OF
 OSTEOPATHIC MEDICINE,

                                     Defendant.
 --------------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:

 To:     Dr. Sergei Belkin
         15 Glen St, Ste 304
         Glen Cove, NY 11542

         The attorneys for Defendant New York Institute of Technology (“Defendant”) have

 established to the Court’s satisfaction that the Defendant is entitled to the production of care and

 treatment records of JOHN PURCELL, and that counsel has made good faith efforts to obtain

 these records from you. The Court is also advised that the attorneys provided you with an

 appropriate HIPAA-compliant records release authorization executed by JOHN PURCELL. To

 date, these records have not been provided. Therefore,

         YOU ARE HEREBY ORDERED to produce all responsive documents requested by the

 law firm of Clifton Budd & DeMaria, LLP concerning your treatment of JOHN PURCELL by

 September 2, 2020, to the following address:

         Douglas P. Catalano, Esq.
         The Empire State Building
         350 Fifth Avenue, Suite 6110
         New York, NY 10103
Case 2:16-cv-03555-GRB-AKT Document 61 Filed 08/21/20 Page 2 of 3 PageID #: 436




          If it is your position that no such records or other materials exist, then you are directed to

 provide Defendant’s counsel with a signed certification that no such records or other materials

 exist and that certification must be presented to Douglas P. Catalano, Esq., no later than

 September 21, 2020.

          If you do not produce copies of all records and other materials pertaining to your

 treatment of JOHN PURCELL, or, alternatively, a signed certification that no such records or

 other materials exist by the date set forth in this Order, then

          YOU ARE HEREBY ORDERED to appear by teleconference before the Hon. A.

 Kathleen Tomlinson, United States Magistrate Judge, United States District Court for the Eastern

 District of New York, on September 22, 2020 at 10:30 a.m. to explain why you have failed to

 produce copies of all records and other materials pertaining to your treatment of JOHN

 PURCELL, or a signed certification that no such records or other materials exist, pursuant to the

 attached signed authorization served upon you in this matter. You are directed to utilize the

 Court’s toll-free conference line and dial-in at (866) 590-5055, access code 9720458, at the time

 of the hearing.

          BE FURTHER ADVISED that if you fail to comply with this Order without adequate

 excuse therefore, you will be subjecting yourself to the prospect of a contempt hearing before this

 Court.

          Defendant’s counsel is directed to attach a copy of the HIPAA authorization to this

 Order and to serve the Order forthwith upon Dr. Sergei Belkin by overnight mail and first-

 class mail and to file proof of such service on ECF by August 26, 2020.



                                                     2
Case 2:16-cv-03555-GRB-AKT Document 61 Filed 08/21/20 Page 3 of 3 PageID #: 437




                                                SO ORDERED.

 Dated: Central Islip, New York
        August 21, 2020

                                                /s/ A. Kathleen Tomlinson
                                                A. KATHLEEN TOMLINSON
                                                U.S. Magistrate Judge




                                       3
